Exhibit 10.28b

TIFFANY & CO.

2005 EMPLOYEE INCENTIVE PLAN

(As Amended by Action of the Stockholders on May 18, 2006 and May 21, 2009)

Section 1

General

1.1 Purpose. The 2005 Tiffany & Co. Employee Incentive Plan (the “Plan”) has
been established by Tiffany & Co., a Delaware corporation, (the “Company”) to
(i) attract and retain employees; (ii) motivate Participants to achieve the
Company’s operating and strategic goals by means of appropriate incentives;
(iii) provide incentive compensation opportunities that are competitive with
those of other companies competing with the Company and its Related Companies
for employees; and (iv) further link Participants’ interests with those of the
Company’s other stockholders through compensation that is based on the Company’s
Common Stock, thereby promoting the long-term financial interests of the Company
and its Related Companies, including the growth in value of the Company’s
stockholders’ equity and the enhancement of long-term returns to the Company’s
stockholders.

1.2 Participation. Subject to the terms and conditions of the Plan, the
Committee shall, from time to time, determine and designate from among Eligible
Individuals those persons who will be granted one or more Awards under the Plan.
Eligible Individuals who are granted Awards become “Participants” in the Plan.
In the discretion of the Committee, a Participant may be granted any Award
permitted under the provisions of the Plan, and more than one Award may be
granted to a Participant. Awards need not be identical but shall be subject to
the terms and conditions specified in the Plan. Subject to the last two
sentences of subsection 2.2 of the Plan, Awards may be granted as alternatives
to or in replacement for awards outstanding under the Plan, or any other plan or
arrangement of the Company or a Related Company (including a plan or arrangement
of a business or entity, all or a portion of which is acquired by the Company or
a Related Company).

1.3 Operation, Administration, and Definitions. The operation and administration
of the Plan, including the Awards made under the Plan, shall be subject to the
provisions of Section 4 (relating to operation and administration). Initially
capitalized terms used in the Plan shall be defined as set forth in the Plan
(including in the definitional provisions of Section 7 of the Plan).

1.4 Amendment to Prior Plan. If this Plan becomes effective on approval by the
Company’s stockholders, as provided for in Section 4.1 below, the Company’s 1998
Employee Incentive Plan (the “1998 Plan”) shall be deemed amended so that no
further Awards shall be made under the 1998 Plan on or after the Effective Date
of this Plan, although the 1998 Plan shall remain in effect with respect to
Awards made under the 1998 Plan prior to the Effective Date of this Plan.

 

2005 EMPLOYEE INCENTIVE PLAN   

Approved May 19, 2005

  

Amendment Approved May 18, 2006

  

Amendment Approved May 21, 2009

   Page 1



--------------------------------------------------------------------------------

Section 2

Options and SARs

2.1 Definitions.

 

  (a) The grant of an “Option” entitles the Participant to purchase Shares at an
Exercise Price established by the Committee. Options granted under this
Section 2 may be either Incentive Stock Options or Non-Qualified Stock Options,
as determined in the discretion of the Committee. An “Incentive Stock Option” is
an Option that is intended to satisfy the requirements applicable to an
“incentive stock option” described in section 422(b) of the Code. A
“Non-Qualified Option” is an Option that is not intended to be an “incentive
stock option” as that term is described in section 422(b) of the Code.

 

  (b) The grant of a stock appreciation right (an “SAR”) entitles the
Participant to receive, in cash or Shares, value equal to all or a portion of
the excess of: (a) Fair Market Value of a specified number of Shares at the time
of exercise, over (b) an Exercise Price established by the Committee.

2.2 Exercise Price. The per-Share “Exercise Price” of each Option and SAR
granted under this Section 2 shall be established by the Committee or shall be
determined by a formula established by the Committee at the time the Option or
SAR is granted; except that the Exercise Price shall not be less than 100% of
the Fair Market Value of a Share as of the Pricing Date. For purposes of the
preceding sentence, the “Pricing Date” shall be the date on which the Option or
SAR is granted unless the Option or SAR is granted on a date on which the
principal exchange on which the Shares are then listed or admitted to trading is
closed for trading, in which case the “Pricing Date” shall be the most recent
date on which such exchange was open for trading prior to such grant date;
except that the Committee may provide that: (i) the Pricing Date is the date on
which the recipient is hired or promoted (or similar event), if the grant of the
Option or SAR occurs not more than 90 days after the date of such hiring,
promotion or other event; and (ii) if an Option or SAR is granted in tandem
with, or in substitution for, an outstanding Award, the Pricing Date is the date
of grant of such outstanding Award. Except as provided in subsection 4.2(c), the
Exercise Price of any Option or SAR may not be decreased after the grant of the
Award. Neither an Option nor an SAR may be surrendered as consideration in
exchange for a new Award with a lower Exercise Price.

2.3 Exercise. Options and SARs shall be exercisable in accordance with such
terms and conditions and during such periods as may be established by the
Committee provided that no Option or SAR shall be exercisable after, and each
Option and SAR shall become void no later than, the tenth (10th) anniversary
date of the date of grant of such Option or SAR.

 

2005 EMPLOYEE INCENTIVE PLAN   

Approved May 19, 2005

  

Amendment Approved May 18, 2006

  

Amendment Approved May 21, 2009

   Page 2



--------------------------------------------------------------------------------

2.4 Payment of Option Exercise Price. The payment of the Exercise Price of an
Option granted under this Section 2 shall be subject to the following:

 

  (a) The Exercise Price may be paid by ordinary check or such other form of
tender as the Committee may specify.

 

  (b) If permitted by the Committee, the Exercise Price for Shares purchased
upon the exercise of an Option may be paid in part or in full by tendering
Shares (by either actual delivery of Shares or by attestation, with such Shares
valued at Fair Market Value as of the date of exercise).

 

  (c) The Committee may permit a Participant to elect to pay the Exercise Price
upon the exercise of an Option by irrevocably authorizing a third party to sell
Shares acquired upon exercise of the Option (or a sufficient portion of such
Shares) and remit to the Company a sufficient portion of the sale proceeds to
pay the entire Exercise Price and any tax withholding resulting from such
exercise.

Section 3

Other Stock Awards

3.1 Definition. A “Stock Award” is a grant of Shares or of a right to receive
Shares (or their cash equivalent or a combination of both).

3.2 Restrictions on Stock Awards. Each Stock Award shall be subject to such
conditions, restrictions and contingencies as the Committee shall determine.
These may include continuous service and/or the achievement of Performance
Goals.

Section 4

Operation and Administration

4.1 Effective Date and Duration. Subject to approval of the stockholders of the
Company at the Company’s 2005 annual meeting, the Plan shall be effective as of
May 1, 2005 (the “Effective Date”) and shall remain in effect as long as any
Awards under the Plan are outstanding; provided, however, that, no Award may be
granted or otherwise made under the Plan after April 30, 2015.

4.2 Shares Subject to Plan.

 

  (a) (i) Subject to the following provisions of this subsection 4.2, the
maximum number of Shares that may be delivered to Participants and their
beneficiaries under the Plan shall be Thirteen Million Five-Hundred Thousand
(13,500,000) Shares, provided that such maximum shall be reduced by one and 58
hundredths (1.58) of a Share for each Share that is delivered pursuant to a
Stock Award.

 

2005 EMPLOYEE INCENTIVE PLAN   

Approved May 19, 2005

  

Amendment Approved May 18, 2006

  

Amendment Approved May 21, 2009

   Page 3



--------------------------------------------------------------------------------

(ii) Any Shares granted under the Plan that are forfeited or fail to vest
because of the failure to meet an Award contingency or condition shall again be
available for delivery pursuant to new Awards granted under the Plan. To the
extent any Shares covered by an Award are not delivered to a Participant or a
Participant’s beneficiary because the Award is forfeited, fails to vest or is
canceled, or the Shares are not delivered because the Award is settled in cash,
such Shares shall not be deemed to have been delivered for purposes of
determining the maximum number of Shares available for delivery under the Plan.

(iii) If the Exercise Price and/or tax withholding obligation for any Option or
any SAR to be settled in Shares granted under the Plan is satisfied by tendering
Shares to the Company (by either actual delivery or attestation), the number of
Shares issued on such exercise without offset for the number of Shares so
tendered shall be deemed delivered for purposes of determining the maximum
number of Shares available for delivery under the Plan; if the Exercise Price
and/or any tax withholding obligation for any Option or SAR granted under the
Plan is satisfied by the Company withholding Shares, the full number of Shares
for which such Option or SAR was exercised, without reduction for the number of
Shares withheld, shall be deemed delivered for purposes of determining the
maximum number of Shares available for delivery under the Plan.

(iv) Shares delivered under the Plan in settlement, assumption or substitution
of outstanding awards (or obligations to grant future awards) under the plans or
arrangements of another entity shall not reduce the maximum number of Shares
available for delivery under the Plan, to the extent that such settlement,
assumption or substitution occurs as a result of the Company or a Related
Company acquiring another entity (or an interest in another entity).

 

  (b) Subject to adjustment under paragraph 4.2(c), the following additional
maximum limitations are imposed under the Plan: (i) the aggregate maximum number
of Shares that may be issued under Options intended to be Incentive Stock
Options shall be One Million (1,000,000) shares; and (ii), unless the Committee
determines that an Award to a Named Executive Officer shall not be designed to
comply with the Performance Based Exception, the following limitations shall
apply: (A) in any fiscal year of the Company, the aggregate number of shares
that may be granted to any Participant pursuant to any and all Awards (including
Options, SARS and Stock Awards) shall not exceed Four Hundred Thousand
(400,000); and (B) in any fiscal of the Company, the maximum aggregate cash
payout with respect to Other Incentive Awards granted in any fiscal year of the
Company pursuant to Section 8 of the Plan which may be made to any Named
Executive Officer shall be Two Million Dollars ($2,000,000).

 

2005 EMPLOYEE INCENTIVE PLAN   

Approved May 19, 2005

  

Amendment Approved May 18, 2006

  

Amendment Approved May 21, 2009

   Page 4



--------------------------------------------------------------------------------

  (c) If the outstanding Shares are increased or decreased, or are changed into
or exchanged for cash, property or a different number or kind of shares or
securities, or if cash, property, Shares or other securities are distributed in
respect of such outstanding Shares, in either case as a result of one or more
mergers, reorganizations, reclassifications, recapitalizations, stock splits,
reverse stock splits, stock dividends, dividends (other than regular, quarterly
dividends), or other distributions, spin-offs or the like, or if substantially
all of the property and assets of the Company are sold, then, unless the terms
of the transaction shall provide otherwise, appropriate adjustments shall be
made in the number and/or type of Shares or securities for which Awards may
thereafter be granted under the Plan and for which Awards then outstanding under
the Plan may thereafter be exercised. Any such adjustments in outstanding Awards
shall be made without changing the aggregate Exercise Price applicable to the
unexercised portions of outstanding Options or SARs. The Committee shall make
such adjustments to preserve the benefits or potential benefits of the Plan and
the Awards; such adjustments may include, but shall not be limited to,
adjustment of: (i) the number and kind of shares which may be delivered under
the Plan; (ii) the number and kind of shares subject to outstanding Awards;
(iii) the Exercise Price of outstanding Options and SARs; (iv) the limits
specified in subsections 4.2(a)(i) and 4.2(b) above; and (v) any other
adjustments that the Committee determines to be equitable. No right to purchase
or receive fractional shares shall result from any adjustment in Options, SARs
or Stock Awards pursuant to this paragraph 4.2(c). In case of any such
adjustment, Shares subject to the Option, SAR or Stock Award shall be rounded up
to the nearest whole Share.

4.3 Limit on Distribution. Distribution of Shares or other amounts under the
Plan shall be subject to the following:

 

  (a) Notwithstanding any other provision of the Plan, the Company shall have no
obligation to deliver any Shares under the Plan or make any other distribution
of benefits under the Plan unless such delivery or distribution would comply
with all applicable laws (including, without limitation, the requirements of the
Securities Act of 1933) and the applicable requirements of any securities
exchange or similar entity, and the Committee may impose such restrictions on
any Shares acquired pursuant to the Plan as the Committee may deem advisable,
including, without limitation, restrictions under applicable federal securities
laws, under the requirements of any Stock exchange or market upon which such
Shares are then listed and/or traded, and under any blue sky or state securities
laws applicable to such Shares. In the event that the Committee determines in
its discretion that the registration, listing or qualification of the Shares
issuable under the Plan on any securities exchange or under any applicable law
or governmental regulation is necessary as a condition to the issuance of such
Shares under an Option or Stock Award, such Option or Stock Award shall not be
exercisable or exercised in whole or in part unless such registration, listing
and qualification, and any necessary consents or approvals have been
unconditionally obtained.

 

2005 EMPLOYEE INCENTIVE PLAN   

Approved May 19, 2005

  

Amendment Approved May 18, 2006

  

Amendment Approved May 21, 2009

   Page 5



--------------------------------------------------------------------------------

  (b) Distribution of Shares under the Plan may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
applicable rule of any stock exchange.

4.4 Tax Withholding. Before distribution of Shares under the Plan, the Company
may require the recipient to remit to the Company an amount sufficient to
satisfy any federal, state or local tax withholding requirements or, in the
discretion of the Committee, the Company may withhold from the Shares to be
delivered and/or otherwise issued Shares sufficient to satisfy all or a portion
of such tax withholding requirements. Whenever under the Plan payments are to be
made in cash, such payments may be net of an amount sufficient to satisfy any
federal, state or local tax withholding requirements. Neither the Company nor
any Related Company shall be liable to a Participant or any other person as to
any tax consequence expected, but not realized, by any Participant or other
person due to the receipt or exercise of any Award hereunder.

4.5 Reserved Rights. Subject to the limitations of subsection 4.2 on the number
of Shares that may be delivered under the Plan, the Plan does not limit the
right of the Company to use available Shares, including authorized but un-issued
shares and treasury shares, as the form of payment for compensation, grants or
rights earned or due under any other compensation plans or arrangements of the
Company or a Related Company, including the plans and arrangements of the
Company or a Related Company acquiring another entity (or an interest in another
entity).

4.6 Dividends and Dividend Equivalents. An Award may provide the Participant
with the right to receive dividends or dividend equivalent payments with respect
to Shares which may be either paid currently or credited to an account for the
Participant, and which may be settled in cash or Shares as determined by the
Committee. Any such settlements, and any such crediting of dividends or dividend
equivalents or reinvestment in Shares may be subject to such conditions,
restrictions and contingencies as the Committee shall establish, including
reinvestment of such credited amounts in Share equivalents.

4.7 Settlements; Deferred Delivery. Awards may be settled through cash payments,
the delivery of Shares, the granting of replacement Awards, or combinations
thereof, all subject to such conditions, restrictions and contingencies as the
Committee shall determine. The Committee may establish provisions for the
deferred delivery of Shares upon the exercise of an Option or SAR or receipt of
a Stock Award with the deferral evidenced by use of “Stock Units” equal in
number to the number of Shares whose delivery is so deferred. A “Stock Unit” is
a bookkeeping entry representing an amount equivalent to the Fair Market Value
of one Share. Stock Units represent an unfunded and unsecured obligation of the
Company except as otherwise provided by the Committee. Settlement of Stock Units
upon expiration of the deferral period shall be made in Shares or otherwise as
determined by the Committee. The amount of Shares, or other settlement medium,
to be so distributed may be increased by an interest factor or by dividend
equivalents. Until a Stock Unit is settled, the number of Shares represented by
a Stock Unit shall be subject to adjustment pursuant to paragraph 4.2(c). Unless
otherwise specified by the Committee, any deferred delivery of Shares pursuant
to an Award shall be settled by the delivery of Shares no later than the 60th
day following the date the person to whom such deferred delivery must be made
ceases to be an employee of the Company or a Related Company.

 

2005 EMPLOYEE INCENTIVE PLAN   

Approved May 19, 2005

  

Amendment Approved May 18, 2006

  

Amendment Approved May 21, 2009

   Page 6



--------------------------------------------------------------------------------

4.8 Transferability. Unless otherwise provided by the Committee, any Option and
SAR granted under the Plan, and, until vested, any Stock Award or other
Shares-based Award granted under the Plan, shall by its terms be nontransferable
by the Participant otherwise than by will, the laws of descent and distribution
or pursuant to a “domestic relations order”, as defined in the Code or Title I
of the Employee Retirement Income Security Act or the rules thereunder, and
shall be exercisable by, or become vested in, during the Participant’s lifetime,
only by the Participant.

4.9 Form and Time of Elections. Unless otherwise specified herein, each election
required or permitted to be made by any Participant or other person entitled to
benefits under the Plan, and any permitted modification, or revocation thereof,
shall be in writing filed with the secretary of the Company at such times, in
such form, and subject to such restrictions and limitations, not inconsistent
with the terms of the Plan, as the Committee shall require.

4.10 Award Agreements with Company; Vesting and Acceleration of Vesting of
Awards. At the time of an Award to a participant under the Plan, the Committee
may require a Participant to enter into an agreement with the Company (an “Award
Agreement”) in a form specified by the Committee, agreeing to the terms and
conditions of the Plan and to such additional terms and conditions, not
inconsistent with the Plan, as the Committee may, in its sole discretion,
prescribe, including, but not limited to, conditions to the vesting or
exercisability of an Award, such as continued service to the Company or a
Related Company for a specified period of time. The Committee may waive such
conditions to and/or accelerate exercisability or vesting of an Option, SAR or
Stock Award, either automatically upon the occurrence of specified events
(including in connection with a change of control of the Company) or otherwise
in its discretion.

4.11 Limitation of Implied Rights.

 

  (a) Neither a Participant nor any other person shall, by reason of the Plan or
any Award Agreement, acquire any right in or title to any assets, funds or
property of the Company or any Related Company whatsoever, including, without
limitation, any specific funds, assets, or other property which the Company or
any Related Company, in its sole discretion, may set aside in anticipation of a
liability under the Plan. A Participant shall have only a contractual right to
the Shares or amounts, if any, payable under the Plan, unsecured by the assets
of the Company or of any Related Company. Nothing contained in the Plan or any
Award Agreement shall constitute a guarantee that the assets of such companies
shall be sufficient to pay any benefits to any person.

 

2005 EMPLOYEE INCENTIVE PLAN   

Approved May 19, 2005

  

Amendment Approved May 18, 2006

  

Amendment Approved May 21, 2009

   Page 7



--------------------------------------------------------------------------------

  (b) Neither the Plan nor any Award Agreement shall constitute a contract of
employment, and selection as a Participant will not give any employee the right
to be retained in the employ of the Company or any Related Company, nor any
right or claim to any benefit under the Plan, unless such right or claim has
specifically accrued under the terms of the Plan or an Award. Except as
otherwise provided in the Plan, no Award under the Plan shall confer upon the
holder thereof any right as a stockholder of the Company prior to the date on
which the individual fulfills all conditions for receipt of such rights.

4.12 Evidence. Evidence required of anyone under the Plan may be by certificate,
affidavit, document or other information which an officer of the Company acting
on it considers pertinent and reliable, and signed, made or presented by the
proper party or parties.

4.13 Action by Company or Related Company. Any action required or permitted to
be taken by the Company or any Related Company shall be by resolution of its
board of directors, or by action of one or more members of such board (including
a committee of such board) who are duly authorized to act for such board, or
(except to the extent prohibited by applicable law or applicable rules of any
Stock exchange) by a duly authorized officer of the Company or such Related
Company.

4.14 Gender and Number. Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and the
plural shall include the singular.

4.15 Liability for Cash Payments. Each Related Company shall be liable for
payment of cash due under the Plan with respect to any Participant to the extent
that such benefits are attributable to the services rendered for that Related
Company by such Participant. Any disputes relating to liability of a Related
Company for cash payments shall be resolved by the Committee.

4.16 Non-exclusivity of the Plan. Neither the adoption of the Plan by the Board
of Directors of the Company nor the submission of the Plan to the stockholders
of the Company for approval shall be construed as creating any limitations on
the power of such Board of Directors or a committee of such Board to adopt such
other incentive arrangements as it or they may deem desirable, including without
limitation, the granting of restricted stock, stock options or cash bonuses
otherwise than under the Plan, and such arrangements may be generally applicable
or applicable only in specific cases.

 

2005 EMPLOYEE INCENTIVE PLAN   

Approved May 19, 2005

  

Amendment Approved May 18, 2006

  

Amendment Approved May 21, 2009

   Page 8



--------------------------------------------------------------------------------

Section 5

Committee

5.1 Administration. The authority to control and manage the operation and
administration of the Plan shall be vested in a committee (the “Committee”) in
accordance with this Section 5.

5.2 Selection of Committee. The Committee shall be selected by the Board and
shall consist of two or more members of the Board, each of whom shall qualify as
“outside directors” for purposes of Section 162(m) of the Code and as
“independent” for purposes of The New York Stock Exchange Listing standards.

5.3 Powers of Committee. The authority to manage and control the operation and
administration of the Plan shall be vested in the Committee, subject to the
following:

 

  (a) Subject to the provisions of the Plan, the Committee will have the
authority and discretion to select from amongst Eligible Individuals those
persons who shall receive Awards, to determine who is an Eligible Individual, to
determine the time or time of receipt, to determine the types of Awards and the
number of Shares covered by the Awards, to establish the terms, conditions,
Performance Goals, restrictions, and other provisions of such Awards and Award
Agreements, and (subject to the restrictions imposed by Section 6) to cancel,
amend or suspend Awards. In making such Award determinations, the Committee may
take into account the nature of services rendered by the Eligible Individual,
the Eligible Individual’s present and potential contribution to the Company’s or
a Related Company’s success and such other factors as the Committee deems
relevant.

 

  (b) Subject to the provisions of the Plan, the Committee will have the
authority and discretion to determine the extent to which Awards under the Plan
will be structured to conform to the requirements of the Performance-Based
Exception and to take such action, establish such procedures, and impose such
restrictions at the time Awards are granted as the Committee determines to be
necessary or appropriate to conform to such requirements.

 

  (c) The Committee will have the authority and discretion to establish terms
and conditions of Awards as the Committee determines to be necessary or
appropriate to conform to applicable requirements or practices of jurisdictions
outside the United States.

 

  (d) The Committee will have the authority and discretion to interpret the
Plan, to establish, amend and rescind any rules and regulations relating to the
Plan, to determine the terms and provisions of any Award Agreements, and to make
all other determinations that may be necessary or advisable for the
administration of the Plan.

 

2005 EMPLOYEE INCENTIVE PLAN   

Approved May 19, 2005

  

Amendment Approved May 18, 2006

  

Amendment Approved May 21, 2009

   Page 9



--------------------------------------------------------------------------------

  (e) Any interpretation of the Plan by the Committee and any decision made by
the Committee under the Plan are final and binding.

 

  (f) In controlling and managing the operation and administration of the Plan,
the Committee shall act by a majority of its then members, by meeting or by
writing filed without a meeting. The Committee shall maintain adequate records
concerning the Plan and concerning its proceedings and acts in such form and
detail as the Committee may decide.

5.4 Delegation by Committee. Except to the extent prohibited by applicable law
or the applicable rules of a Stock exchange, the Committee may allocate all or
any portion of its powers and responsibilities to any one or more of its members
and may delegate all or part of its responsibilities and powers to any person or
persons selected by it. Any such allocation or delegation may be revoked by the
Committee at any time.

5.5 Information to be Furnished to Committee. The Company and Related Companies
shall furnish the Committee with such data and information as may be requested
by the Committee in order to discharge its duties. The records of the Company
and Related Companies as to an Eligible Individual’s or a Participant’s
employment, consulting services, termination of employment or services, leave of
absence, reemployment and compensation shall be conclusive on all persons unless
determined to be incorrect by the Committee. Participants and other persons
entitled to benefits under the Plan must furnish the Committee such evidence,
data or information as the Committee considers necessary or desirable to carry
out the terms of the Plan.

Section 6

Amendment and Termination

6.1 Board’s Right to Amend or Terminate. Subject to the limitations set forth in
this Section 6, the Board may, at any time, amend or terminate the Plan.

6.2 Amendments Requiring Stockholder Approval. Other than as provided in
subsection 4.2 (c) (relating to certain adjustments to shares), the approval of
the Company’s stockholders shall be required for any amendment which:
(i) increases the maximum number of Shares that may be delivered to Participants
under the Plan set forth in subsection 4.2(a); (ii) increases the maximum
limitation contained in Section 4.2(b); (iii) decreases the exercise price of
any Option or SAR below the minimum provided in subsection 2.2; (iv) modifies or
eliminates the provisions stated in the final two sentences of subsection 2.2;
(v) increases the maximum term of any Option or SAR set forth in Section 2.3;
(vi) provides any Performance Measure other than those listed in Section 9.1; or
(vii) modifies or eliminates the provisions stated in subsection 1.4. Whenever
the approval of the Company’s stockholders is required pursuant to this
subsection 6.2, such approval shall be sufficient if obtained by a majority vote
of those stockholders present or represented and actually voting on the matter
at a meeting of stockholders duly called, at which meeting a majority of the
outstanding shares actually vote on such matter.

 

2005 EMPLOYEE INCENTIVE PLAN   

Approved May 19, 2005

  

Amendment Approved May 18, 2006

  

Amendment Approved May 21, 2009

   Page 10



--------------------------------------------------------------------------------

Section 7

Defined Terms

For the purposes of the Plan, the terms listed below shall be defined as
follows:

Award. The term “Award” shall mean, individually and collectively, any award or
benefit granted to any Participant under the Plan, including, without
limitation, the grant of Options, SARs, Stock Awards and Other Incentive Awards.

Award Agreement. The term “Award Agreement” is defined in subsection 4.10.

Board. The term “Board” shall mean the Board of Directors of the Company.

Code. The term “Code” shall mean the Internal Revenue Code of 1986, as amended.
A reference to any provision of the Code shall include reference to any
successor provision of the Code or of any law that is enacted to replace the
Code.

Eligible Individual. The term “Eligible Individual” shall mean any employee of
the Company or a Related Company. For purposes of the Plan, the status of the
Chairman of the Board of Directors as an employee shall be determined by the
Committee.

Fair Market Value. For purposes of determining the “Fair Market Value” of a
Share, the following rules shall apply:

(i) If the Shares are at the time listed or admitted to trading on any stock
exchange, then the Fair Market Value shall be the mean between the lowest and
the highest reported sales prices of the Shares on the date in question on the
principal exchange on which the Shares are then listed or admitted to trading.
If no reported sale of Shares takes place on the date in question on the
principal exchange, then the reported closing asked price of the Shares on such
date on the principal exchange shall be determinative of Fair Market Value.

(ii) If the Shares are not at the time listed or admitted to trading on a stock
exchange, the Fair Market Value shall be the mean between the lowest reported
bid price and the highest reported asked price of the Shares on the date in
question in the over-the-counter market, as such prices are reported in a
publication of general circulation selected by the Committee and regularly
reporting the market price of the Shares in such market.

(iii) If the Shares are not listed or admitted to trading on any stock exchange
or traded in the over-the-counter market, the Fair Market Value shall be as
determined by the Committee, acting in good faith.

 

2005 EMPLOYEE INCENTIVE PLAN   

Approved May 19, 2005

  

Amendment Approved May 18, 2006

  

Amendment Approved May 21, 2009

   Page 11



--------------------------------------------------------------------------------

Named Executive Employee. The term “Named Executive Employee” means a
Participant who, as of the date of vesting and/or payout of an Award, as
applicable, is one of the group of covered employees, as defined in the
regulations promulgated under Code section 162(m), or any successor statute.

Participant. The term “Participant” means an Eligible Individual who has been
granted an Award under the Plan. For purposes of the administration of Awards,
the term Participant shall also include a former employee or any person
(including an estate) who is a beneficiary of a former employee and any person
(including any estate) to whom an Award has been assigned or transferred as
permitted by the Committee.

Other Incentive Award. The term “Other Incentive Award” means a cash award as
described in Section 8 below.

Performance-Based Exception. The term “Performance-Based Exception” means the
performance-based exception from the tax deductibility limitations of Code
section 162(m).

Performance Goals. The term “Performance Goals” means one or more objective
targets measured by the Performance Measure, the attainment of which may
determine the degree of payout and/or vesting with respect to Awards.

Performance Period. The term “Performance Period” means the time period during
which Performance Goals must be achieved with respect to an Award, as determined
by the Committee, but which period shall not be shorter than one of the
Company’s fiscal years.

Performance Measure. The term “Performance Measure” refers to the performance
measures discussed in Section 9 of the Plan.

Related Companies. The term “Related Company” means

(i) any corporation, partnership, joint venture or other entity during any
period in which such corporation, partnership, joint venture or other entity
owns, directly or indirectly, at least fifty percent (50%) of the voting power
of all classes of voting shares of the Company (or any corporation, partnership,
joint venture or other entity which is a successor to the Company);

(ii) any corporation, partnership, joint venture or other entity during any
period in which the Company (or any corporation, partnership, joint venture or
other entity which is a successor to the Company or any entity that is a Related
Company by reason of clause (i) next above) owns, directly or indirectly, at
least a fifty percent (50%) voting or profits interest; or

 

2005 EMPLOYEE INCENTIVE PLAN   

Approved May 19, 2005

  

Amendment Approved May 18, 2006

  

Amendment Approved May 21, 2009

   Page 12



--------------------------------------------------------------------------------

(iii) any business venture in which the Company has a significant interest, as
determined in the discretion of the Committee.

Shares. The term “Shares” shall mean shares of the Common Stock of the Company,
$.01 par value, as presently constituted, subject to adjustment as provided in
paragraph 4.2(c) above.

Section 8

Other Incentive Awards

8.1 Grant of Other Incentive Awards. Subject to the terms and provisions of the
Plan, Other Incentive Awards may be granted to Eligible Individuals, in such
amount, upon such terms, and at any time and from time to time as shall be
determined by the Committee.

8.2 Other Incentive Award Agreement. Each Other Incentive Award shall be
evidenced by an Award Agreement that shall specify the amount of the Other
Incentive Award or the means by which it will be calculated, the terms and
conditions applicable to such Award, the applicable Performance Period and
Performance Goals, if any, and such other provisions as the Committee shall
determine, in all cases subject to the terms and provisions of the Plan.

8.3 Nontransferability. Except as otherwise provided in the applicable Award
Agreement, Other Incentive Awards may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated, other than by will or the laws
of descent and distribution.

8.4 Form and Timing of Payment of Other Incentive Awards. Payment of Other
Incentive Awards shall be made in cash and at such times as established by the
Committee subject to the terms of the Plan.

Section 9

Performance-Based Measures

9.1 Performance Measures. The Performance Measures used to determine the
attainment of Performance Goals with respect to Other Incentive Awards and Stock
Awards to Named Executive Employees which are designed to qualify for the
Performance-Based Exception shall be (A) a change in the Fair Market Value of a
Share or (B) any one or more of the following, as reported in the Company’s
Annual Report to Stockholders which is included in the Company’s Annual Report
on Form 10-K or which may be mathematically derived from financial results
reported in such Annual Report, including Annual Reports made for prior years:

 

  (a) the Company’s consolidated net earnings;

 

  (b) the Company’s consolidated earnings per share on a diluted basis;

 

2005 EMPLOYEE INCENTIVE PLAN   

Approved May 19, 2005

  

Amendment Approved May 18, 2006

  

Amendment Approved May 21, 2009

   Page 13



--------------------------------------------------------------------------------

  (c) the Company’s consolidated net sales;

 

  (d) net sales for any channel of distribution (as defined in Management’s
Discussion and Analysis of Financial Condition and Results of Operations);

 

  (e) the Company’s consolidated return on average assets;

 

  (f) the Company’s consolidated selling, general and administrative expenses;

 

  (g) the Company’s consolidated earnings from operations;

 

  (h) the Company’s consolidated earnings before income taxes; and

 

  (i) the Company’s consolidated net cash provided by operating activities.

The Committee may appropriately adjust any evaluation of performance under a
Performance Goal to exclude any of the following events that occurs during a
Performance Period: (i) asset write-downs, (ii) litigation or claim judgment or
settlements, (iii) the effect of changes in tax law, accounting principles or
other such laws or provisions affecting reported results, (iv) accruals for
reorganization and restructuring programs, and (v) extraordinary non-recurring
items as described in Accounting Principles Board Opinion No. 30 and/or in
management’s discussion and analysis of financial condition and results of
operations appearing in said Annual Report for the applicable year.

9.2 Discretion to Adjust Awards/Performance Goals. The Committee retains the
discretion to adjust the determination of the degree of attainment of the
pre-established Performance Goals for Awards; provided, however, that Awards
which are designed to qualify for the Performance-Based Exception, and which are
held by Named Executive Officers, may not be subjected to an adjustment which
would yield an increased payout, although the Committee may retain the
discretion to make an adjustment which would yield a decreased payout. In the
event that applicable tax and/or securities laws change to permit the Committee
discretion to alter the governing Performance Measure for Awards designed to
qualify for the Performance-Based Exception and held by Named Executive Officers
without obtaining stockholder approval of such change, the Committee shall have
sole discretion to make such change without obtaining stockholder approval. In
addition, in the event that the Committee determines that it is advisable to
grant Awards which will not qualify for the Performance-Based Exception, the
Committee may make such grants without satisfying the requirements of Code
Section 162(m).

 

2005 EMPLOYEE INCENTIVE PLAN   

Approved May 19, 2005

  

Amendment Approved May 18, 2006

  

Amendment Approved May 21, 2009

   Page 14



--------------------------------------------------------------------------------

Section 10

Successors

All obligations of the Company under the Plan with respect to Awards shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation or
otherwise, of all or substantially all of the business and/or assets of the
Company.

 

2005 EMPLOYEE INCENTIVE PLAN   

Approved May 19, 2005

  

Amendment Approved May 18, 2006

  

Amendment Approved May 21, 2009

   Page 15